Case: 19-51160     Document: 00516341579          Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 2, 2022
                                   No. 19-51160
                                                                   Lyle W. Cayce
                                                                        Clerk

   Kirk Wayne McBride, Sr.,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 5:18-CV-831


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Kirk Wayne McBride is a Texas inmate serving a 99-year sentence.
   He was on parole beginning in 2014, but parole was revoked in 2017.
   McBride filed two federal habeas petitions, about eight months apart,
   challenging aspects of the parole revocation. The district court dismissed the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51160      Document: 00516341579           Page: 2   Date Filed: 06/02/2022




                                     No. 19-51160


   first petition with prejudice and eventually dismissed the second petition as
   impermissibly “successive” under 28 U.S.C. § 2244(b)(3).               Because
   McBride’s first habeas petition should have been dismissed without
   prejudice instead of with prejudice, the subsequent petition was not
   successive. We therefore VACATE the decision of the district court and
   REMAND for further proceedings consistent with this opinion.
          In 1995, McBride was convicted of aggravated sexual assault as a
   habitual offender and was sentenced to 99 years of confinement. He was
   paroled in 2014, but in 2017 the parole board held three separate parole
   proceedings. At the first one, in March 2017, the board held a hearing to
   determine what action to take in light of a positive drug test. The board chose
   not to revoke parole at that time, but it placed McBride in an Intermediate
   Sanction Facility for drug treatment. Only four days after his release from
   that facility, McBride failed another drug test. Thus, at a July 2017 hearing,
   the board decided to revoke his parole. Finally, in November 2017, the board
   reopened the proceedings only to allow the parole officer to present a signed
   “Notice of Special Condition” and to reaffirm the prior parole revocation.
          McBride filed three separate habeas applications in Texas state court,
   challenging various aspects of the parole proceedings. The Texas Court of
   Criminal Appeals denied each of the applications.
          In December 2017, McBride filed his first federal habeas petition. In
   it, he challenged only aspects of the March 2017 parole proceedings which
   resulted in his being placed in drug treatment. In July 2018, the district court
   dismissed the petition with prejudice for lack of jurisdiction, explaining that
   the petition became moot when McBride was released from treatment and
   went back on parole. The district court also found that the petition had not
   been properly exhausted and was meritless. McBride sought a certificate of




                                          2
Case: 19-51160         Document: 00516341579          Page: 3      Date Filed: 06/02/2022




                                       No. 19-51160


   appealability from this court, which was denied. Order at 1–2, McBride v.
   Davis, No. 18-50782 (5th Cir. May 2, 2019).
              McBride filed the habeas petition central to this case in August 2018.
   In it, he challenged the July 2017 and November 2017 parole proceedings.
   The district court dismissed the petition without prejudice, finding that
   because McBride could have raised the claims in the first federal habeas
   petition, the subsequent petition was “successive” and the court thus lacked
   jurisdiction to consider it. McBride sought a certificate of appealability,
   which this court granted in part and denied in part. Order at 1–3, McBride v.
   Lumpkin, No. 19-51160 (5th Cir. Mar. 9, 2021).
          The question we must answer is whether McBride’s second federal
   habeas petition under 28 U.S.C. § 2254 was an unauthorized “successive”
   petition.1 Both parties agree that it is not. We agree as well, and so the district
   court erred by dismissing that petition for lack of jurisdiction.
          We review de novo the dismissal of a § 2254 habeas application on
   procedural grounds. Larry v. Dretke, 361 F.3d 890, 893 (5th Cir. 2004).
          Section 2244(b) limits the consideration of second or subsequent
   habeas petitions in federal court. Section 2244(b)(3)(A) requires a petitioner
   to get authorization from the court of appeals before filing a second or
   subsequent habeas application, and the application will be dismissed unless
   the petitioner can satisfy one of the statutory exceptions to the bar against
   subsequent petitions. 28 U.S.C. § 2244(b). If a petitioner fails to surmount
   that § 2244(b) hurdle, the district court lacks jurisdiction to consider his
   habeas petition. See Burton v. Stewart, 549 U.S. 147, 149 (2007).



          1
              McBride raises other issues in his appeal, but because this court granted a
   certificate of appealability only for this issue, we do not consider the other issues.




                                             3
Case: 19-51160       Document: 00516341579             Page: 4      Date Filed: 06/02/2022




                                        No. 19-51160


          But not every habeas petition filed after a first petition is
   impermissibly successive. Indeed, if a prior petition is dismissed without
   prejudice, a subsequent petition need not clear the § 2244(b) bar before the
   district court has jurisdiction to consider it. See Slack v. McDaniel, 529 U.S.
   473, 489 (2000) (explaining that a habeas petition filed after a previous
   petition was dismissed without an adjudication on the merits is not “second
   or successive”); see also In re Gasery, 116 F.3d 1051, 1052 (5th Cir. 1997)
   (explaining that “a habeas petition refiled after dismissal without
   prejudice . . . is merely a continuation of [the] first collateral attack, not a
   ‘second or successive’ petition within the meaning of § 2244(b)”).
          In this case, the district court dismissed McBride’s first federal habeas
   petition with prejudice. But it was wrong to do so. 2 Once the district court
   found that the first petition was moot, it lacked jurisdiction to consider it
   further. Thus, when it determined that the petition was moot, it should have
   dismissed the petition without prejudice—because to dismiss with prejudice
   is to make a determination on the merits. Griener v. United States, 900 F.3d
   700, 706 (5th Cir. 2018) (modifying the judgment to dismiss the claims
   without prejudice and explaining that “[b]ecause the district court lacked
   jurisdiction[,] . . . it was without authority to dismiss the claims with
   prejudice because a dismissal with prejudice is a final judgment on the merits
   of a case” (internal quotation omitted)).
          Because McBride’s first federal habeas petition should have been
   dismissed without prejudice instead of with prejudice, his second petition




          2
             Although the dismissal of the first petition is not before this court, we may
   nonetheless “examine the jurisdiction of the federal court that heard [the] first habeas
   petition” in determining whether the second is successive. Herbst v. Scott, 42 F.3d 902,
   905 (5th Cir. 1995).




                                              4
Case: 19-51160        Document: 00516341579             Page: 5      Date Filed: 06/02/2022




                                         No. 19-51160


   was not impermissibly “second or successive” under 28 U.S.C. § 2244(b).3
   We therefore VACATE the decision of the district court that dismissed the
   petition for lack of jurisdiction, and we REMAND to that court for further
   proceedings.




           3
              Because we conclude that the petition is not successive—on the ground that the
   first petition should have been dismissed without prejudice—we do not consider whether
   we would reach the same conclusion based on the fact that the later petition challenges
   separate parole proceedings from those challenged in the first petition.




                                              5